JUDGMENT

                                Court of Appeals
                            First District of Texas
                                 NO. 01-12-01108-CV

                             TELICIA OWENS, Appellant

                                           V.

KRISTA G. HANDYSIDE, M.D., SAMUEL J. PRATER, M.D., KENNETH A. TOTZ,
   D.O., FACEP, AND MEMORIAL HERMANN HOSPITAL SYSTEM D/B/A
      MEMORIAL HERMANN – TEXAS MEDICAL CENTER, Appellees

   Appeal from the 152nd District Court of Harris County. (Tr. Ct. No. 2012-07534).

      This Court today considered motions for rehearing filed by appellees, Krista G.
Handyside, M.D., Samuel J. Prater, M.D., Kenneth A. Totz, D.O., FACEP, and Memorial
Hermann Hospital System d/b/a Memorial Hermann – Texas Medical Center. We order
that the motions be denied. We order that this Court’s judgment of April 23, 2015, be
vacated, set aside, and annulled. We further order that this Court’s opinion of April 23,
2015, be withdrawn.

      This case is an appeal from orders signed by the trial court on September 6, 2012
and November 9, 2012. After submitting the case on the appellate record and the
arguments properly raised by the parties, the Court holds that the trial court’s orders
contain reversible error. Accordingly, the Court reverses the trial court’s orders and
remands the case to the trial court for further proceedings consistent with our opinion.

       The Court orders that the appellees, Krista G. Handyside, M.D., Samuel J. Prater,
M.D., Kenneth A. Totz, D.O., FACEP, and Memorial Hermann Hospital System d/b/a
Memorial Hermann – Texas Medical Center, jointly and severally, pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered October 8, 2015.

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.           Opinion
delivered by Justice Jennings.